Case 1:16-cv-02048-ER Document 224 Filed 07/08/19 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANTHEM, INC.
STIPULATION AND
Plaintiff, [PROPOSED]
ORDER SEALING PRE-
vs. MOTION LETTER AND
EXHIBITS

EXPRESS SCRIPTS, INC.
Civil Action No. 16 Civ. 2048
Defendant. Hon. Edgardo Ramos

 

 

WHEREAS, Express Scripts, Inc. (“ESI”) and Anthem, Inc. (“Anthem”) (collectively,
“the Parties”) entered into a Confidentiality Agreement and Stipulated Protective Order (the
“Protective Order”) (ECF No. 48), on December 8, 2016;

WHEREAS, Paragraph 32 of the Protective Order requires the Parties to seek the Court’s
permission to file materials designated as Confidential, Highly Confidential, or Confidential
Health Information under seal consistent with applicable Court rules and procedures and publicly
file a redacted copy of the Confidential Court Submission via the Electronic Case Filing System;

WHEREAS, ESI seeks leave to file under seal a letter seeking a pre-motion discovery
conference (the “Pre-Motion Letter”), as it references documents that the Parties have designated
as “Confidential” and/or “Highly Confidential,” and to file redacted copies of the Pre-Motion
Letter and any exhibits on the public docket;

IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned counsel

for the Parties, that:
Case 1:16-cv-02048-ER Document 224 Filed 07/08/19 Page 2 of 3

1. ESI is authorized to file the Pre-Motion Letter and any exhibits under seal, and to
file redacted copies of the Pre-Motion Letter and any exhibits on the public docket;
2. This Stipulation may be executed in counterparts and by e-mail or facsimile

transmission, each of which shall be deemed an original for purposes of this Stipulation.
Case 1:16-cv-02048-ER Document 224 Filed 07/08/19 Page 3of3

Dated: July 3, 2019 Respectfully submitted,

WHITE & CASE LLP
UC

By:
Glenn M. Kurtz
Claudine Columbres
1221 Avenue of the Americas
New York, NY 10020
Tel: (212) 819-8200
Fax: (212) 354-8113
gkurtz@whitecase.com
ccolumbres@whitecase.com

Counsel for Anthem, Inc.
Dated: July 3, 2019 Respectfully submitted,

QUINN EMANUEL URQUHART &
SULLIVAN LLP

By: FZ . Ki key

Andrew S. Corkhill

51 Madison Avenue, 22nd Floor
New York, NY 10010

Telephone: (212) 849-7000
Facsimile: (212) 849-7100
andrewcorkhill@quinnemanuel.com

Counsel for Express Scripts, Inc.
SO ORDERED.

Dated: July , 2019

 

EDGARDO RAMOS
United States District Judge
